DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 01 September 2022 has been entered. Claims 4, 6-12, and 14-15 have been amended. No claims have been cancelled. No claims have been added. Claim 1-15 are still pending in this application, with claim 1 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation recites: “…wherein said grab rail is reinforced with a metal material for high load applications…,” which renders the claim indefinite. The phrase “high load” is a relative term which renders the claim indefinite. The term “high load” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what structural feature or characteristic that the phrase “high load” is to impart to the scope of the claimed invention. For purposes of examination, the Examiner will interpret the limitation as follows: --…wherein said grab rail is reinforced with a metal material 
Regarding claim 7, the limitation recites: “…wherein said grab rail is formed from a metal material for high load applications…,” which renders the claim indefinite. The phrase “high load” is a relative term which renders the claim indefinite. The term “high load” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what structural feature or characteristic that the phrase “high load” is to impart to the scope of the claimed invention. For purposes of examination, the Examiner will interpret the limitation as follows: --…wherein said grab rail is formed from a metal material 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grave et al. (GB 2,469,335 A, herein referred to as: Grave).
Regarding claim 1, Grave discloses a grab rail (Figs. 1 and 3) including: an elongate central grip region (10 or 110) extending in a linear direction (as shown in Figs. 1 and 3); and two end portions (each 20 and 30, at each end of 10, respectively) each including an elbow formation (each 20 and 30 pair form an elbow formation, or each 120 and 130 pair form an elbow formation) extending from and contiguous with said elongate central grip region (10 or 110) through to a direction generally transverse to said elongate central grip region (at portion 30 of each respective elbow formation formed by pairs 20 and 30, as shown in Fig. 1, or at portion 130 of each respective elbow formation formed by pairs 120 and 130, as shown in Fig. 3) and terminating in a surface engaging formation (as shown in Figs. 1 and 3), wherein at least said central grip region (10 or 110) includes a photo luminescent material (page 2, lines 35-38 for 10, and 150 for Fig. 3) such that the elongate central grip region accumulates energy under normal or day light conditions and automatically emits light under low light conditions to glow in dark (page 2, lines 35-38 and page 5, line 1, i.e. the body of rail 10 or 110 can comprise luminescent material, or can be coupled or co-molded with a strip of luminescent material as in Fig. 3. Thus, the elongate central grip region 10 or 110 formed with luminescent material or comprising a strip having luminescent material accumulates energy under normal or day light conditions and automatically emits light under low light conditions to glow in dark). 
Regarding claim 4, Grave discloses (Figs. 1 and 3) said central grip region and said end portions are molded from a polymeric material (page 2, lines 1-6 and for 20; and page 1, lines 23-32 for 10). 
Regarding claim 5, Grave discloses (Figs. 1 and 3) said photo luminescent material is incorporated into said polymeric material (page 1, lines 23-32 for 10; and 150 for 110, as shown in Fig. 3). 
Regarding claim 11, Grave discloses a grab rail (Figs. 1 and 3) each surface engaging formation includes a mounting flange (30 and 130). 
Regarding claim 12, Grave discloses a grab rail (Figs. 1 and 3) each end portion includes an elbow formation (an elbow formation formed by each 20 and 30 pair on each end of 10, as shown in Fig. 1, or an elbow formation formed by each 120 and 130 pair on each end of 110, as shown in Fig. 3). 
Regarding claim 14, Grave discloses a grab rail (Figs. 1 and 3) each end portion (20 and 30, or 120 and 130) includes a cover (as described on page 3, lines 1-6, and/or as shown in Fig. 1; i.e. 30 couples to 20 in a variety of ways as outlined on page 3, lines 1-6, thereby forming a cover for the bottom of 20 coupled thereto. Additionally, 20 functions as a cover for the end of 10, as shown in Fig. 1. Therefore, each end portion formed by 20 and 30 at each end of 10 shown in Fig. 1 includes a cover. The above features additionally apply to 120 and 130, as the only difference in embodiments of Fig. 1 and Fig. 3 is the manner in which the luminescent material is applied). 
Regarding claim 15, Grave discloses a grab rail (Figs. 1 and 3) identification of said elongate central grip region (10 or 110) is enhanced by using a brighter photo luminescent material or density of photo luminescent material (this is demonstrated by both Figs. 1 and 3, i.e. using a luminescent material in fact increases the density of the luminescent material within the central grip region, thereby enhancing identification thereof), and/or by means of creating a greater surface area that results in increased light emission from that area (this is demonstrated by Figs. 1 and Figs. 3, i.e. having the rail 10 of Fig. 1 being formed with a luminescent material will create a greater surface area having luminescent material than that of no luminescent material. Likewise, the strip 150 shown in the rail 110 of Fig. 3 performs the same function over a rod that would otherwise lack 150. Therefore, both devices of Figs. 1 and 3 create a greater surface area having a luminescent material that results in increased light emission from that area, thereby enhancing identification of the rail 10 and 110). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grave, in view of Baek (KR 200189691 Y1. Text citations referenced herein are made to the machine translation of the Baek reference retrieved from the FIT database of PE2E search).
Regarding claim 2, while Grave at least teaches a plurality of photoluminescent materials (abstract, and page 2, lines 6-7), Graves does not explicitly teach including at least two photo luminescent materials that each generate a different colour light. 
Baek teaches or suggests (Fig. 2) at least two photo luminescent materials (4 and 4’) that each generate a different colour light (“…the decorative members 4 and 4 'may be embodied in various colors, shapes, and the like, and may be variously formed, such as mixed molding of luminous, fluorescent pigments, or the like to be coated on the surface thereof to give identification power at night…,” describes various colors being formed by luminescent material for the purpose of identification power at night, see page 2, second to last paragraph at the bottom of the page).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Grave and incorporated the teachings of including at least two photo luminescent materials that each generate a different colour light, such as taught or suggested by Baek, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). In the instant case, one skilled in the art would have been motivated to provide the desired colors suited for the appearance and/or application of the railing.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grave, in view of Baek, as applied to claim 2 above, and in further view of Amendolea (US 2017/0022717 A1).
Regarding claim 3, neither Grave nor Baek explicitly teach that one of said photo luminescent materials is for said elongate central grip region and the other of said photo luminescent materials is for said end portions. 
Amendolea at least teaches or suggests (Figs. 3 and 7) one of a photo luminescent materials is for said elongate central grip region (as described in the last sentence of paragraph [0051]) and a photo luminescent materials is for said end portions (as described in the last sentence of paragraph [0051]). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Grave and incorporated the teachings of one of said photo luminescent materials is for said elongate central grip region and the other of said photo luminescent materials is for said end portions, such as taught or suggested by Amendolea, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). In the instant case, one skilled in the art would have been motivated to provide the desired colors suited for the appearance and/or application of the railing, and/or increase the effectiveness of identification of the rail in the dark.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Grave, in view of Tamura (JP 3962712 B2. Text citations referenced herein will be made to the machine translation of the Tamura reference retrieved from the FIT database of PE2E search, see attached form PTO-892).
Regarding claims 6 and 7, as are best understood, Grave does not explicitly teach that said grab rail is reinforced with a metal material (as recited in claim 6); and wherein said grab rail is formed from a metal material (as recited in claim 7). 
Tamura teaches or suggests (Figs. 1-3) said grab rail (11) is reinforced with a metal material (by 12 and 13; i.e. “…the end brackets 12 and 13 are made of metal…,” and thus 11 is reinforced by metal brackets 12 and 13); and wherein said grab rail (11) is formed from a metal material (“…the handrail member 11 can be made of various materials such as wood, metal, plastics, and the like…,” and thus, 11 is formed from a metal material).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Grave and incorporated the teachings of said grab rail is reinforced with a metal material (as recited in claim 6); and wherein said grab rail is formed from a metal material (as recited in claim 7), such as taught or suggested by Tamura, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to improve the rigidity of the device and/or increase the weight handling of the device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grave, in view of Donald Malcolm Roger Curzon (GB 2440915 A, herein referred to as: Donald).
Regarding claim 8, Grave does not explicitly teach that said photo luminescent material is provided as a coating. 
Donald teaches or suggests (Fig. 5) said photo luminescent material (3) is provided as a coating (as shown in Fig. 5, and as described in the abstract and corresponding description).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Grave and incorporated the teachings of said photo luminescent material is provided as a coating, such as taught or suggested by Donald, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, one skilled in the art would have been motivated to reduce the cost of manufacturing the device. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grave, in view of Hart (US 2014/0134358 A1).
Regarding claims 9 and 10, Grave does not explicitly teach said elongate central grip region includes a plurality of longitudinally disposed and outwardly extending grip formations (as recited in claim 9); and wherein said outwardly extending grip formations are sized to enhance identification of the grip region both in normal light conditions and low light conditions (as recited in claim 10). 
Hart teaches or suggests (Figs. 3A-3B) said elongate central grip region (12, 14) includes a plurality of longitudinally disposed and outwardly extending grip formations (as shown in Figs. 3A-3B, as well as in various embodiments of the Hart reference); and wherein said outwardly extending grip formations are sized to enhance identification of the grip region both in normal light conditions and low light conditions (as shown in Figs. 3A-3B, and as described in paragraph [0082]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Grave and incorporated the teachings of said elongate central grip region includes a plurality of longitudinally disposed and outwardly extending grip formations (as recited in claim 9); and wherein said outwardly extending grip formations are sized to enhance identification of the grip region both in normal light conditions and low light conditions (as recited in claim 10), such as taught or suggested by Hart, in order to increase the effectiveness or performance of the handrail (i.e. with an improved gripping surface for the user), and/or increase the effectiveness of identification of the hand rail.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grave, in view of Goad (US 2011/0248134 A1).
Regarding claim 13, Grave does not explicitly teach that each elbow formation includes a conforming area of reduced diameter, said conforming area being adapted to co-axially and slidably engage with corresponding apertures at each end of said central grip region, during assembly of the of the grab rail.
Goad teaches or suggests (Figs. 1-20) each elbow formation includes a conforming area of reduced diameter (e.g. 56 and/or 58), said conforming area being adapted to co-axially and slidably engage with corresponding apertures at each end of said central grip region (22, as shown in Fig. 1), during assembly of the of the grab rail (as shown in Fig. 1, i.e. ends of the end fittings have an area of reduced diameter to be received in 22).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Grave and incorporated the teachings of each elbow formation includes a conforming area of reduced diameter, said conforming area being adapted to co-axially and slidably engage with corresponding apertures at each end of said central grip region, during assembly of the of the grab rail, such as taught or suggested by Goad, in order to improve the appearance of the device (i.e. by providing a flush rail and end fitting to the handrail). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Please see item P of attached form PTO-892, pertinent to the feature of claim 8; and items R, S, and T, pertinent to the features of claim 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Primary Examiner, Art Unit 2875